10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00216-SVW Document 34 Filed 04/09/19 Pagelof2 Page ID #:131

cH eg
per 4 aug
[ _

pk

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

 

Plaintiff,
v. [21 U.S.C. §§ 841(a) (1),
{(b) (1) (A), (6) (1) (C): Possession
CHRISTOPHER LAZENBY, of Methamphetamine and Oxycodone
aka “Jamey Neher,” with Intent to Distribute]

aka “Bryan Sheldon,”
aka “Colin Bohlinger,”

Defendant.

 

 

 

 

The United States Attorney charges:
COUNT ONE
[21 U.S.C. S§ 841(a) (1), (b) (1) (A) (viii) ]

On or about October 3, 2018, in Los Angeles County, within the
Central District of California, defendant CHRISTOPHER LAZENBY, also
known as (“aka”) “Jamey Neher,” aka “Bryan Sheldon,” aka “Colin
Bohlinger,” knowingly and intentionally possessed with intent to
distribute at least 50 grams, that is, approximately 195.9 grams, of

methamphetamine, a Schedule II controlled substance.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00216-SVW Document 34 Filed 04/09/19 Page 2of2 Page ID #:132

COUNT TWO
[21 U.S.C. §§ 841(a) (1), (b) (1) (C)]

On or about October 3, 2018, in Los Angeles County, within the
Central District of California, defendant CHRISTOPHER LAZENBY, also
known as (“aka”) “Jamey Neher,” aka “Bryan Sheldon,” aka “Colin
Bohlinger,” knowingly and intentionally possessed with intent to
distribute oxycodone, a Schedule II narcotic drug controlled

substance.

NICOLA T. HANNA
United States Attorney

— \

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

CAROL A. CHEN

Assistant United States Attorney

Chief, Organized Crime Drug
Enforcement Task Force Section

BENJAMIN R. BARRON

Assistant United States Attorney

Deputy Chief, Organized Crime Drug
Enforcement Task Force Section

 
